DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 24 March 2021. Claims 1-20 are pending in the case. Claims 1, 10, and 13 were amended. Claims 1, 10, and 13 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24th, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Meisels et al. (US 2012/0278406 A1) in view of Sprigg et al. (US 2003/0061504 A1).
Regarding claim 1, Meisels teaches a file path storage method comprising:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Meisels, Paragraphs [0018]-[0020], [0030], The attachment manager is configured to monitor content that is used by different computing devices.);

However, Meisels does not explicitly teach:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal;

Sprigg teaches:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Sprigg, Paragraph [0022], “limit each of the application's access to areas of storage other than that allocated to the specific application”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device) and arrived at a method that restricts access between storage areas of different applications. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of creating a safer environment (see Sprigg, Paragraph [0010]). In addition, both the references (Meisels and Sprigg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Meisels, and Sprigg further teaches:
acquiring file paths of the monitored local files; and storing the file paths in a preset storage area, the preset storage area being accessible to each of the different applications, and the preset storage area including a local storage area in the terminal (see Sprigg, Paragraph [0043], “it is preferred to establish a shared directory 310 and include a mapping of the shared directory to each of the applications that want to share data.”).

Regarding claim 2, Meisels in view of Sprigg teaches all the limitations of claim 1. Meisels further teaches:
monitoring respective operation times of the local files in the different storage areas; determining one or more operation times that fall within a preset time period in the monitored operation times; and determining one or more local files corresponding to the one or more operation times that fall within the preset time period as the monitored local files in the different storage areas (see Meisels, Paragraphs [0038]-[0039], “a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like).”).

Regarding claim 3, Meisels in view of Sprigg teaches all the limitations of claim 2. Meisels further teaches:
wherein the respective operation times comprises at least one of respective times of browsing, respective times of update, respective times of download, and respective times of creation of the local files (see Meisels, Paragraph [0030], “The obtained list of files may be filtered based on various criteria (e.g. show the last X number of files from each of these different applications, show the files accessed within a predetermined time period, and the like).”).

Regarding claim 4, Meisels in view of Sprigg teaches all the limitations of claim 1. Meisels further teaches:
wherein monitoring the local files in the different storage areas comprises monitoring local files of one or more designated types in the different storage areas (see Meisels, Paragraphs [0029]-[0030], “The files may be any type of files that may be attached/linked to an electronic message, such as word processing documents, spreadsheets, slides, pictures, videos, website content and the like.”).

Regarding claim 5, Meisels in view of Sprigg teaches all the limitations of claim 4. Meisels further teaches:
wherein the local files of the designated type comprise media files and/or text files (see Meisels, Paragraphs [0029]-[0030], “The files may be any type of files that may be attached/linked to an electronic message, such as word processing documents, spreadsheets, slides, pictures, videos, website content and the like.”).

Regarding claim 6, Meisels in view of Sprigg teaches all the limitations of claim 1. Meisels further teaches:
wherein the preset storage area is independent of the respective storage areas corresponding to the different applications (see Meisels, Paragraphs [0020], [0037]-[0038], [0043], “when a user is composing an electronic message, they may select a file to attach to the message from the MRU list. The recently used files that are included within the MRU list may be related to one or more applications/locations and/or one or more computing devices. For example, the MRU list may include files accessed by one or more different authoring applications and/or files that have recently been accessed/created that are associated with the user.”).

Regarding claim 7, Meisels in view of Sprigg teaches all the limitations of claim 1. Meisels further teaches:
acquiring one or more file paths from the preset storage area in response to receiving an instruction of acquiring one or more local files inputted by a user; and accessing the one or more local files corresponding to the one or more file paths according to the one or more file paths (see Meisels, Paragraphs [0020], [0037]-[0038], [0043], “when a user is composing an electronic message, they may select a file to attach to the message from the MRU list. The recently used files that are included within the MRU list may be related to one or more applications/locations and/or one or more computing devices. For example, the MRU list may include files accessed by one or more different authoring applications and/or files that have recently been accessed/created that are associated with the user.”).

Regarding claim 8, Meisels in view of Sprigg teaches all the limitations of claim 7. Meisels further teaches:
presenting file identifiers of the one or more local files (see Meisels, Paragraphs [0037]-[0038], [0043], “As illustrated, MRU list 400 shows a list of recently used files that includes a name of the file, a time the file was used and a location of where the file is located. As can be seen, MRU list 400 shows that the files may be located locally to the computing device (e.g. File 2, Picture 2) and/or the files may located at a network location (e.g. File 4).”).

Regarding claim 9, Meisels in view of Sprigg teaches all the limitations of claim 8. Meisels further teaches:
determining operation times of the one or more local files; determining respective time differences between the operation times and a current time; ordering the file identifiers of the one or more local files according to an ascending order of the time differences; and presenting the ordered file identifiers (see Meisels, Paragraphs [0020], [0037]-[0039], [0043], “The list of files shown within the MRU list may be based on preferences. For example, a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like). In the example illustrated, MRU 410 shows a list of files that were accessed/used within the last hour.”).


one or more processors; memory (see Meisels, Paragraph [0011], “a system bus 12 that couples the memory to the central processing unit (“CPU”) 5.”);
an acquisition module stored in the memory and executable by the one or more processors to acquire pre-stored file paths from a preset storage area in response to receiving an instruction of acquiring local files inputted by a user, the preset storage area being independent of storage areas corresponding to applications APPs, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the apparatus; and an access module stored in the memory and executable by the one or more processors to access the local files corresponding to the file paths according to the file paths, wherein the file paths are stored in the preset storage are, the preset storage area being accessible to the applications, and the preset storage area including a local storage area in the terminal (see Meisels, Figure 1, Paragraphs [0018]-[0020], [0030], [0037]-[0038], [0043], The attachment manager is configured to monitor content that is used by different computing devices.);

However, Meisels does not explicitly teach:
wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the apparatus;

Sprigg teaches:
wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the apparatus (see Sprigg, Paragraph [0022], “limit each of the application's access to areas of storage other than that allocated to the specific application”);

see Sprigg, Paragraph [0010]). In addition, both the references (Meisels and Sprigg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 11, Meisels in view of Sprigg teaches all the limitations of claim 10. Meisels further teaches:
a presentation module to present file identifiers of the accessed local files (see Meisels, Paragraphs [0037]-[0038], [0043], “As illustrated, MRU list 400 shows a list of recently used files that includes a name of the file, a time the file was used and a location of where the file is located. As can be seen, MRU list 400 shows that the files may be located locally to the computing device (e.g. File 2, Picture 2) and/or the files may located at a network location (e.g. File 4).”).

Regarding claim 12, Meisels in view of Sprigg teaches all the limitations of claim 11. Meisels further teaches:
determines operation times of the accessed local files, determine respective time differences between the operation times and a current time, order the file identifiers of the local files according to an ascending order of the time differences, and present the ordered file identifiers (see Meisels, Paragraphs [0020], [0037]-[0039], [0043], “The list of files shown within the MRU list may be based on preferences. For example, a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like). In the example illustrated, MRU 410 shows a list of files that were accessed/used within the last hour.”).

Regarding claim 13, Meisels teaches one or more computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Meisels, Paragraphs [0018]-[0020], [0030], The attachment manager is configured to monitor content that is used by different computing devices.);

However, Meisels does not explicitly teach:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal;

Sprigg teaches:
monitoring, by a terminal, local files in different storage areas, the different storage areas comprising respective storage areas corresponding to different applications, wherein a first application of the different applications cannot access a respective storage area of a second application of the different applications, and the different storage areas are located at the terminal (see Sprigg, Paragraph [0022], “limit each of the application's access to areas of storage other than that allocated to the specific application”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meisels (teaching most recently used list for attaching files to messages) in view of Sprigg (teaching application level access privilege to a storage area on a computer device) and arrived at a machine that restricts access between storage areas of different applications. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of creating a safer environment (see Sprigg, Paragraph [0010]). In addition, both the references (Meisels and Sprigg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as file systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Meisels, and Sprigg further teaches:
acquiring file paths of the monitored local files; and storing the file paths in a preset storage area, the preset storage area being accessible to each of the different applications, and the preset storage area including a local storage area in the terminal (see Sprigg, Paragraph [0043], “it is preferred to establish a shared directory 310 and include a mapping of the shared directory to each of the applications that want to share data.”).

Regarding claim 14, Meisels in view of Sprigg teaches all the limitations of claim 13. Meisels further teaches:
monitoring respective operation times of the local files in the different storage areas; determining one or more operation times that fall within a preset time period in the monitored operation times; and determining one or more local files corresponding to the one or more operation times that fall within the preset time period as the monitored local files in the different storage areas (see Meisels, Paragraphs [0038]-[0039], “a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like).”).

Regarding claim 15, Meisels in view of Sprigg teaches all the limitations of claim 14. Meisels further teaches:
wherein the respective operation times comprises at least one of respective times of browsing, respective times of update, respective times of download, and respective times of creation of the local files (see Meisels, Paragraph [0030], “The obtained list of files may be filtered based on various criteria (e.g. show the last X number of files from each of these different applications, show the files accessed within a predetermined time period, and the like).”).

Regarding claim 16, Meisels in view of Sprigg teaches all the limitations of claim 13. Meisels further teaches:
wherein monitoring the local files in the different storage areas comprises monitoring local files of one or more designated types in the different storage areas (see Meisels, Paragraphs [0029]-[0030], “The files may be any type of files that may be attached/linked to an electronic message, such as word processing documents, spreadsheets, slides, pictures, videos, website content and the like.”).

Regarding claim 17, Meisels in view of Sprigg teaches all the limitations of claim 13. Meisels further teaches:
wherein the preset storage area is independent of the respective storage areas corresponding to the different applications (see Meisels, Paragraphs [0020], [0037]-[0038], [0043], “when a user is composing an electronic message, they may select a file to attach to the message from the MRU list. The recently used files that are included within the MRU list may be related to one or more applications/locations and/or one or more computing devices. For example, the MRU list may include files accessed by one or more different authoring applications and/or files that have recently been accessed/created that are associated with the user.”).

Regarding claim 18, Meisels in view of Sprigg teaches all the limitations of claim 13. Meisels further teaches:
acquiring one or more file paths from the preset storage area in response to receiving an instruction of acquiring one or more local files inputted by a user; and accessing the one or more local files corresponding to the one or more file paths according to the one or more file paths (see Meisels, Paragraphs [0020], [0037]-[0038], [0043], “when a user is composing an electronic message, they may select a file to attach to the message from the MRU list. The recently used files that are included within the MRU list may be related to one or more applications/locations and/or one or more computing devices. For example, the MRU list may include files accessed by one or more different authoring applications and/or files that have recently been accessed/created that are associated with the user.”).

Regarding claim 19, Meisels in view of Sprigg teaches all the limitations of claim 18. Meisels further teaches:
presenting file identifiers of the one or more local files (see Meisels, Paragraphs [0037]-[0038], [0043], “As illustrated, MRU list 400 shows a list of recently used files that includes a name of the file, a time the file was used and a location of where the file is located. As can be seen, MRU list 400 shows that the files may be located locally to the computing device (e.g. File 2, Picture 2) and/or the files may located at a network location (e.g. File 4).”).

Regarding claim 20, Meisels in view of Sprigg teaches all the limitations of claim 19. Meisels further teaches:
determining operation times of the one or more local files; determining respective time differences between the operation times and a current time; ordering the file see Meisels, Paragraphs [0020], [0037]-[0039], [0043], “The list of files shown within the MRU list may be based on preferences. For example, a user may specify to show all files that were recently accessed, a portion of files (e.g. files used from a list of selected applications, files edited within a predetermined time period) and the like… MRU list 410 shows a list of recently used files that were used within a predetermined time period. According to an embodiment, the list of files may be based on files that were accessed/used within a predetermined time period (e.g. last five minutes, ten minutes, fifteen minutes, hour, day, week and the like). In the example illustrated, MRU 410 shows a list of files that were accessed/used within the last hour.”).

Response to Arguments
Applicant’s Arguments, filed March 24th, 2021, have been fully considered, but are moot in light of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161